United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.W., Appellant
and
DEPARTMENT OF THE ARMY,
DIRECTORATE OF ENGINEERING &
HOUSING, Fort Sam Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2268
Issued: June 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 10, 2009 appellant filed a timely appeal from a May 14, 2009 merit
decision of the Office of Workers’ Compensation Programs finding that he did not establish a
recurrence of a medical condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of a medical
condition beginning March 19, 2008 causally related to his June 27, 1992 employment injury.
FACTUAL HISTORY
On June 28, 1992 appellant, then a 41-year-old firefighter, filed a claim alleging that he
sustained a right ankle sprain on June 27, 1992 “while participating in an organized sprint.” He
stopped work on June 28, 1992 and returned to work on July 13, 1992. The Office accepted the
claim for right ankle sprain.

On September 10, 2007 appellant requested that the Office reopen his case for medical
treatment.1 On February 6, 2008 the Office informed him that to establish a need for further
medical care he must submit a rationalized medical report from his attending physician
addressing the cause between the need for further treatment and the accepted employment injury.
On March 19, 2008 Dr. Mark M. Casillas, a Board-certified orthopedic surgeon,
evaluated appellant’s complaints of right ankle pain. He attributed the condition to a “severe
inversion injury that occurred while working” for the employing establishment. Dr. Casillas
diagnosed probable post-traumatic ankle arthrosis, metatarsalgai of unknown etiology and
possible diabetic peripheral neuropathy. He recommended diagnostic studies.
A magnetic resonance imaging (MRI) scan study of the right ankle, performed on
March 24, 2008, revealed large cystic osteochondral lesions in the medial talar dome and a large
osteochondral defect in the medial tibial articular service with degenerative changes and a mild
subcondral bone marrow reaction.
In an April 9, 2008 progress report, Dr. Casillas noted that the MRI scan study of the
ankle revealed “advanced osteoarthritic change with osteochondral lesions on both sides of the
joint on the medial tibial plafond and medial talar dome” and mild early arthritis of the first
metatarsophalangeal (MTP) joint. He diagnosed peripheral neuropathy secondary to diabetes,
metatarsalgia, early arthritis of the MTP joint and advanced arthritis changes of the ankle.
Dr. Casillas discussed surgical options.
On August 11, 2008 Dr. Darryl D. Cuda, a Board-certified orthopedic surgeon, reviewed
the diagnostic studies and diagnosed ankle arthritis/arthrosis with osteochondritis dissecans
(OCD) on the right. He recommended either an ankle fusion or four weeks in a cast. In a
progress report dated February 2, 2009, Dr. Cuda diagnosed ankle arthritis/arthrosis with
metatarsalgia. He again recommended casting.
On February 18, 2009 appellant filed a recurrence of a medical condition claim on
March 19, 2008 causally related to his June 27, 1992 employment injury. He related that he had
tenderness “in the same ankle part as previously affected.”
By decision dated May 14, 2009, the Office found that appellant had not submitted
sufficient medical evidence to establish that he sustained a recurrence of a medical condition
causally related to his June 27, 1992 work injury.
LEGAL PRECEDENT
The Office’s procedure manual defines a recurrence of medical condition as follows:
“This term is defined as the documented need for further medical treatment after
release from treatment of the accepted condition when there is no work stoppage.

1

Appellant also requested that the Office reopen his claim for a 1979 injury to the knee.

2

Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.”2
The Office’s procedure manual further provides:
“After 90 days of Release from Medical Care (Again, this should be based on the
physician’s statement or instruction to return PRN, or computed by the [claims
examiner] from the date of last examination.) The claimant is responsible for
submitting an attending physician’s report which contains a description of the
objective findings and supports causal relationship between the claimant’s current
condition and the previously accepted work injury.”3
ANALYSIS
The Office accepted appellant’s claim for right ankle sprain. Appellant resumed work on
July 13, 1992. He alleged that he sustained a recurrence of a medical condition such that he
required further medical treatment beginning March 19, 2008 due to his June 27, 1992 work
injury.4 Appellant related that he experienced tenderness over the ankle in the same location as
his original injury. As it is more than 90 days after receipt of medical care for his employment
injury, it is his responsibility to submit an attending physician’s report which contains a
description of the objective findings and supports causal relationship between the current
condition and accepted employment injury.5
In a report dated March 19, 2008, Dr. Casillas related that appellant asserted that he
sustained a severe inversion injury while working for the employing establishment. He
diagnosed probable post-traumatic ankle arthrosis, metatarsalgia of unknown etiology and
possible diabetic peripheral neuropathy. Dr. Casillas did not, however, relate any diagnosed
conditions to appellant’s work injury. He did not address how appellant’s ankle injury in 1992
would cause or contribute to the diagnosed conditions. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
diminished probative value on the issue of causal relationship.6
On April 9, 2008 Dr. Casillas reviewed the result of an MRI scan study of the ankle. He
diagnosed peripheral neuropathy secondary to diabetes, metatarsalgia, early arthritis of the MTP
joint and advanced arthritis changes of the ankle. Again, Dr. Casillas did not address causation
and his report is of diminished probative value.7

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(a) (January 1998).

3

Id. at Chapter 2.1500.5(b) (September 2003).

4

The record indicates that appellant last received medical care for his right ankle prior to March 19, 2008 in 2006.

5

See J.F., 58 ECAB 124 (2006).

6

A.D., 58 ECAB 149 (2006); Conrad Hightower, 54 ECAB 796 (2003).

7

Id.

3

On August 11, 2008 Dr. Cuda diagnosed ankle arthritis/arthrosis with OCD on the right
side. He recommended either an ankle fusion or four weeks in a cast. On February 2, 2009
Dr. Cuda reiterated his findings but did not address causation. As noted, medical evidence that
does not address the cause of a diagnosed condition is of diminished probative value. The Office
has not accepted ankle arthritis/arthrosis with metatarsalgia as employment related and Dr. Cuda
did not explain how appellant’s 1992 injury would result in the diagnosed condition. Where
appellant claims that a condition not accepted or approved by the Office was due to his
employment injury, he bears the burden of proof to establish that the condition is causally related
to the employment injury through the submission of rationalized medical evidence.8
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there is a causal relationship between his claimed condition and his
employment.9 He must submit a physician’s report in which the physician reviews those factors
of employment identified by him as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.10 Appellant had the burden to provide sufficient medical
evidence to document the need for further medical treatment.11 He did not submit the evidence
required and therefore failed to discharge his burden of proof.12
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of a
medical condition beginning March 19, 2008 causally related to his June 27, 1992 employment
injury.

8

Jaja K. Asaramo, 55 ECAB 200 (2004).

9

George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

10

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

11

See J.F., supra note 5.

12

Appellant submitted new medical evidence with his appeal. The Board has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2009 is affirmed.
Issued: June 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

